Mr. Justice Craig delivered the opinion of the court: Paragraph 99 of the Railroad act, (Hurd’s Stat. 1895, p. 1205,) under which the action was brought, provides: “In all cases where the public authorities having charge of any street over which there shall be a railroad crossing shall notify any agent of the corporation owning, using or operating such railroad, that a flagman is necessary at such crossing, it shall be the duty of such railroad company, within sixty days thereafter, to pláce and retain a flagman at such crossing.” The paragraph further provides that any railroad company refusing or neglecting to place flagmen as required shall be liable to a fine of $100 a day for every day it shall neglect or refuse. Among the powers conferred upon the city council in cities and the president and board of trustees in villages is the following: “Twenty-seventh—To require railroad companies to keep flagmen at railroad crossings of streets.” (Hurd’s Stat. 1895, par. 62, chap. 24, p. 264.) The latter part of paragraph 62 empowers the city council in cities and the president and board of trustees in villages to pass all ordinances proper or necessary to carry into effect the powers granted. The village of Altamont, the appellant, was organized as a village under the general.law for the incorporation of cities and villages, and it could only exercise the powers conferred in the mode provided by the statute. Paragraph 99 and paragraph 62, supra, relating to the same subject matter, must be construed together. As has been seen, paragraph 62 expressly authorizes cities and villages to require railroad companies to keep flagmen at railroad crossings, and paragraph 99 declares that where the public authorities shall notify any agent of the railroad company owning, using or operating such railroad that a flagman is necessary at such crossing, it shall be the duty of such railroad company, within a specified time, to maintain a flagman at such crossing. Under these two sections, where it may be necessary the city authorities are clothed with power to act. But the question arises, in what way may they act? Are the city authorities required to pass an ordinance in which it is determined that a necessity exists for a flagman at a certain railroad crossing and requiring the railroad company to place a flagman at such crossing, or may the city authorities, or a majority of them, meet and direct the marshal or some other agent of the city to notify the railroad company to place a flag'man at a certain crossing? We think it is manifest that the city council can act only by ordinance. Acts of legislation by a municipal corporation which establish a permanent rule of conduct or government, and which are to have a continuing force and effect, must be established by ordinance. In Chicago and Northern Pacific Railroad Co. v. City of Chicago, 174 Ill. 439, the question arose whether the grade of a city could be established by a resolution, and in passing upon the question the court said (p. 445): “A resolution or order is not a law, but merely the form in which the legislative body expresses an opinion. An ordinance prescribes a permanent rule of conduct or government, while a resolution is of a special and temporary character. Acts of legislation by a municipal corporation which are to have continuing force and effect must be embodied in ordinances, while mere ministerial acts may be in the form of resolutions. * * * Where the charter requires an act to be done by ordinance, or where such a requirement is implied, as it is here, by necessary inference, a resolution is not sufficient but an ordinance is necessary.” If an ordinance is required to establish the grade of a street, upon the same principle where the safety of the public requires a flagman to be stationed at a railroad crossing that should be done by ordinance. In Illinois Central Railroad Co. v. Gilbert, 157 Ill. 354, after quoting the twenty-seventh subdivision of paragraph 62, supra, it is said (p. 367): “The authority to provide protection to persons in the use of such railroad would authorize the enactment of ordinances which would reasonably tend to protect persons from injury by the use made of the road by the company.” Indeed, there is no intimation in that case, or in any other case, so far as we are advised, from which the conclusion can be reached that the city council of a city or president and board of trustees of a village could impose a liability on a railroad company in regard to its crossing in a city or village, in any other way than by an ordinance passed in the mode required by law. Here, no ordinance was ever passed by the village of Altamont, but on February 28, 1898, at a meeting of the board of trustees of the village a motion was adopted that the following notice be served on J. M. Orrell, station agent-of the Baltimore and Ohio Southwestern Railroad Company, by leaving the same with him within three days after date thereof, and that S. McVicker be authorized to make such service, and he be required to make a return to the president and board of trustees at their next meeting, under oath, showing the time and manner of his service: “To J. M. Orrell, Station Agent of the B. & O. S. W. R.R. Go.: “You are hereby notified that a flagman is necessary at the railroad crossing of said railroad company of East and West Maple street, in the village of Altamont, Illinois, and take notice and place, retain a flagman at the said crossing within sixty days after service of this notice. “Dated at Altamont, Illinois, this 28th day of February, A. D. 1898. The Village of Altamont, By John R. Snook, President. [Seal.] Theo. E. Piper, Tillage Clerk." Nothing, however, was done under this notice, but on the 29th day of June a notice similar in character, except that it was signed by J. F. Laatsch, president, and L. P. Shab, clerk, was served, dated June 27, 1898. In the absence of the passage of an ordinance requiring a flagman at the crossing in question the service of the notice shown by the record was of no force and may be regarded as a nullity» A valid ordinance must precede the notice. The judgment of the Appellate Court, being in harmony with the views here expressed, will be affirmed. Judgment affir'med.